Citation Nr: 1613333	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ischemic heart disease as due to Agent Orange (herbicide) exposure.

3.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to April 1971.  The Veteran also was awarded the Combat Action Ribbon.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Board reasonably finds that the symptoms of the currently diagnosed tinnitus have been continuous since service.

2.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.
 
3.  At no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for ischemic heart disease, to include as due herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for tinnitus, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Relevant to ischemic heart disease, proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). 

A January 2011 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  Moreover, the Veteran was afforded a VA examination in order to adjudicate his claim of entitlement to service connection for a heart disorder in April 2012. Additionally, the AOJ requested a medical opinion, which was obtained in November 2015.  The Board finds that collectively the VA examination and medical opinion are adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his available treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection for Tinnitus 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply. 

For a chronic diseases such as tinnitus, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that he developed tinnitus due to in-service exposure to acoustic trauma from Navy ship noise to include gun mounts and M-16s.  The Veteran has been awarded the Combat Action Ribbon.  His occupation was engine mechanic.  He indicates that tinnitus has continued since service.  See October 2012 substantive appeal.  

First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  At the June 2011 VA examination, the Veteran reported constant, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible. 

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from weapons and Navy ship noises while serving on the U.S.S. Whitfield County LST-1169 during service.  The Veteran is competent to report noise exposure in service. See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014). 

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  Although the Veteran was not specifically diagnosed with tinnitus in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported experiencing tinnitus since service. 

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

Also of records is the June 2011 VA examiner's opinion that, based on the fact that there is no documentation of tinnitus in the Veteran's service treatment records, and based on the Veteran's history of in-service and post service noise exposure, it was not possible to determine if the tinnitus is related to in-service noise exposure without resorting to mere speculation.  The Board finds, however, such opinion is entitled to no probative weight as the examiner indicated that she could not provide an opinion without resorting to speculation.  The Board finds that this is a non-opinion.  Non-opinions are generally regarded as inadequate, and the Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).

Throughout the course of this appeal, the Veteran has consistently contended that he has experienced tinnitus since his military service.  See December 2010 claim for service connection (VA Form 21-526); as well as October 2012 substantive appeal (VA Form 9).  There is no lay or medical evidence to the contrary.  The Board finds that the Veteran has provided credible statements that his tinnitus has been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition). 

The Board finds the Veteran's assertions of the onset of tinnitus during service and his reports of tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnosis, and lay statements, are sufficient to place in equipoise the question of whether the current tinnitus was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for Ischemic heart disease

The Veteran's service personnel records reflect that he had service in the Republic of Vietnam.  Thus herbicide exposure is presumed.  The Veteran contends that he has ischemic heart disease as a result of herbicide exposure.

As noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Id.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289   (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Board has the authority and responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Veteran's exposure to herbicides has been presumed, the only question before the Board on this issue is whether the Veteran has been diagnosed with ischemic heart disease which has manifested to at least 10 percent disabling.  The Board finds that the evidence weighs against the claim in this regard. 

The Veteran claims to have been diagnosed with ischemic heart disease.  Ischemic heart disease requires functional constriction or actual obstruction of the coronary arteries.  See Dorland's Illustrated Medical Dictionary, at 961 (32nd ed.2012).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease (CAD), coronary bypass surgery and Printzmetal's angina.  38 C.F.R. § 3.309(e).  Private treatment records show that the Veteran has been diagnosed with peripheral vascular disease (PVD).  PVD is arteriosclerosis of the extremities, and is not considered to be ischemic heart disease.  Id.; see also Dorland's, at 144.  Furthermore, PVD is specifically excluded from presumptive affiliation with herbicide exposure.  38 C.F.R. § 3.309(e), Note 2 (ischemic heart disease does not include PVD).

Private treatment records from Surprise Health Care Center include a January 2009 record that documents a diagnosis of CAD; however there are no diagnostic studies included with the records that would support a diagnosis of CAD.

The provided private treatment records include a discharge summary dated September 6, 2011.  The discharge summary documents that the Veteran had a left heart catheterization, although his cardiac enzymes, all three sets, were negative for a myocardial infarction.  Echocardiogram revealed an ejection fraction of 55% to 60%; and so did the left heart catheterization.  The left heart catheterization revealed normal coronary arteries.  The impressions included, among others, chest pain, likely due to gastroesophageal reflux disease (GERD).

During an April 2012 VA heart examination, the examiner noted that the Veteran did not have ischemic heart disease.  He indicated that he reviewed the file, to include the September 2011 private records from Boswell.  He noted the angiogram from September 6, 2011 and stated based on the findings of the angiogram, that the Veteran did not have ischemic heart disease.

In a February 2013 letter, Dr. P.K.A. indicated that the Veteran has been under his care and has been diagnosed in the past with PVD.  He noted that the Veteran had an angiogram in 2011 and it was found that he did not have significant coronary artery disease.  Attached to the letter was a February 2011 office visit that documents a history of CAD with a myocardial infarction in September 2011.

Due to the conflicting evidence, the AOJ sought a medical opinion and asked for a review of the VA claims file and specifically the conflicting evidence.  Dr. B. stated the claims file was reviewed in VBMS.  He indicated that the only medical authority who had stated that the Veteran had a condition compatible with ischemic heart disease is Dr. S., who stated that the Veteran had a myocardial infarction in Sept 2011.  Dr. B., noted however, that Dr. S. presented no evidence to support such statement. 

Dr. B noted that the Veteran was actually hospitalized in September 2011 at Banner Hospital with chest pain.  He indicated that the Veteran's providers were Drs. A. and V. P. (who performed the cardiac catheterization).  Dr. B. noted that Dr. A. felt the Veteran's presentation was atypical, and in fact the cardiac enzymes turned out to be negative for a myocardial infarction.  Dr. B. further noted that at catheterization the angiograms were reported to show no significant coronary artery disease (i.e., there was no obstructive stenosis of the arteries).  There was calcification of some vessels but no significant compromise of any.  The final diagnosis was chest pain likely due to gastroesophageal reflux.  Ischemic heart disease or myocardial infarction were not diagnosed.  Dr. B. noted that the Veteran, as seen by the available records never experienced an ischemic event.  He noted the Veteran's coronary arteries have not shown the narrowing which would cause such an event.  Dr. B. stated the Veteran does not have ischemic heart disease.

The totality of the evidence does not reflect that the Veteran has ischemic heart disease.  The Board observes that a January 2009 private treatment record, as well as a February 2012 private treatment record documents the Veteran's history of CAD.  The Board notes, however, the January 2009 and February 2012 records do not indicate the source of the Veteran's history of coronary artery disease and in any case do not provide a current definitive diagnosis based on cardiac studies or a course of treatment.  For those reasons, this evidence is afforded less probative weight than the more thorough and reasoned explanations and diagnoses that were based upon cardiac testing.

While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to diagnose ischemic heart disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has undergone significant testing and treatment for his PVD over a period of several years.  However, at no point during, or prior to, the pendency of the Veteran's claim has a medical professional specifically diagnosed him with any form of ischemic heart disease based on cardiac testing.  And, in fact, the September 2011 private discharge summary documented negative cardiac studies and attributed the Veteran's chest pain to GERD. 

The preponderance of the evidence is therefore against a finding that the Veteran currently has ischemic heart disease.  Accordingly, the criteria for service connection, whether as due to herbicide exposure or on a direct basis, cannot be met and service connection must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).



ORDER

Service connection for tinnitus is granted.

Service connection for ischemic heart disease is denied.


REMAND

The Veteran contends that he experienced acoustic trauma during active duty service from exposure to loud noise from ship engines and gunfire.  Review of the record reflects that the Veteran was awarded a Combat Action Ribbon.  The Veteran's acoustic trauma experienced during service is conceded in connection with an award of service connection for tinnitus.  38 U.S.C.A. § 1154 (West 2014).

In connection with his claim for service connection, the Veteran underwent a VA examination in June 2011.  The VA examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was not likely related to active duty service.  In support of the opinion, the examiner cited the Veteran's normal hearing tests on service entrance and separation examinations. 

The Board finds the June 2011 VA medical opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The absence of hearing loss during service is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, the examiner failed to address in her reasoning with regards to hearing loss, the Veteran's reported symptoms of hearing loss during service and since service discharge, the post-service treatment for hearing loss, as well as any post-service noise exposure.  The Board finds these statements to be credible.  For the foregoing reasons, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of any bilateral hearing loss found.  The Veteran's file should be made available to and reviewed by the examiner.

After review of the record, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active service, to include his noise exposure.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

The opinion should be supported by complete rationale.

2.  After completing the above and conducting any other development that may be indicated, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


